In two related actions to recover damages for personal injuries (Actions Nos. 1 and 2), and a third action for a judgment declaring, inter alia, that the defendants in that action are obligated to defend and *724indemnify Michael Katz in Action No. 1 (Action No. 3), the defendants in Action No. 3 appeal from an order of the Supreme Court, Queens County (Thomas, J.), dated February 20, 1998, which, in effect, granted the motion of Michael Katz, the plaintiff in Action Nos. 2 and 3, to consolidate Action No. 3, pending in Nassau County, with Action Nos. 1 and 2, pending in Queens County, to the extent of directing that Action No. 3 be transferred to Queens County to proceed to a separate trial under the supervision of the same Judge.
Ordered that the order is affirmed, with costs.
The Supreme Court did not err in directing that all three actions proceed to trial under the supervision of the same Judge (cf., McDutchess Bldrs. v Dutchess Knolls, 244 AD2d 534; Rodgers v Worrell, 214 AD2d 553). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.